Citation Nr: 1105299	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES


1.  Entitlement to an increased rating for lumbar disc disease, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for post operative 
dislocation, left shoulder, currently evaluated as 20 percent 
disabling. 

3.  Entitlement to compensable rating for left knee injury.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to September 
1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Huntington 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
on a brokered basis for the St. Petersburg RO that, among other 
things, continued the currently assigned ratings for lumbar disc 
disease, post operative dislocation of the left shoulder, and 
left knee injury.  Also on appeal is a January 2006 rating 
decision by the St. Petersburg RO that denied entitlement to 
TDIU.  In March 2009, the Board remanded the claims for further 
development and the issues are again before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.

2.  The Veteran failed to report, without good cause, for 
scheduled September 2009 VA examinations, which were deemed 
necessary to determine the current severity of his lumbar disc 
disease, post operative dislocation of the left shoulder, and 
left knee injury, as well as to determine entitlement to TDIU.  

3.  The Veteran's service-connected lumbar disc disease is 
manifest by 70 degrees of forward flexion with an approximate 25 
degrees loss of functional range of motion; forward flexion of 
the thoracolumbar spine 30 degrees or less, any favorable 
ankylosis of the entire thoracolumbar spine, or intervertebral 
disc syndrome having a total duration of at least four weeks but 
less than six weeks during the past 12 months have not been 
shown.   

4.  The Veteran's service-connected post operative dislocation of 
the left (minor) shoulder is manifested by range of motion 
limited to midway between the side and shoulder level; ankylosis 
of the scapulohumeral articulation; impairment of the humerus 
involving recurrent dislocation at the scapulohumeral joint, 
fibrous union, false flail joint, or flail shoulder; or 
impairment of the scapula or clavicle have not been shown.

5.  The Veteran's service-connected left knee injury is 
manifested by degenerative changes, however limitation of motion, 
painful motion, swelling, muscle spasm, or involvement of 2 or 
more joints has not been shown; additionally ankylosis, slight 
recurrent subluxation or lateral instability, dislocated 
cartilage, flexion limited to 45 degrees, extension limited to 10 
degrees, slight knee disability, or genu recurvatum have not been 
shown.

6.  The Veteran is service-connected for lumbar disc disease, 
evaluated as 20 percent disabling; post operative dislocation of 
the left shoulder, evaluated as 20 percent disabling; left S-1 
radiculopathy, evaluated as 10 percent disabling; and left knee 
injury, evaluated as noncompensable; the record does not show 
that the Veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 
4.7, 4.59, 4.71a, Diagnostic Codes (Codes) 5235 to 5243 (2010).

2.  The criteria for a rating in excess of 20 percent for post 
operative dislocation of the left (minor) shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.59, 4.71a, Codes 
5003, 5010, 5200 to 5203(2010).

3.  The criteria for a compensable rating for a left knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.59, 4.71a, 
Codes 5003, 5010, 5256 to 5263 (2010).

4.  The criteria for assignment of a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.326, 3.340, 3.655, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

VA complied with notification responsibilities in correspondence 
sent to the Veteran in March and September 2005, prior to the 
date of the issuance of the appealed rating decisions.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  Notice 
regarding the disability ratings and effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)) was sent in April 
2009.  The claims were subsequently readjudicated in an October 
2010 supplemental statement of the case.

VA is responsible for completing any actions necessary to comply 
with previous remands by the Court or the Board.  The Court has 
held that a claimant has a right to full compliance with prior 
remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. 
West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 
(2008).  In May 2009, the Board remanded the claims to obtain any 
outstanding treatment records and to provide the Veteran with 
appropriate VA examinations. VA treatment records have been 
associated with the record.  In April 2009, VA requested that the 
Veteran submit records from ASG Doctors Inc, or to complete the 
attached VA Form 21-4142, Authorization and Consent to Release 
Information.  The Veteran did not respond.  The Board notes that 
the United States Court of Appeals for Veterans Claims has held 
that the duty to assist is not a one-way street.  If a Veteran 
wishes help in developing his claim, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   

In regard to the VA examinations, the Veteran failed to report 
for the scheduled examinations and no good cause has been shown.  
The Veteran was notified pursuant to the March 2009 Board remand 
that it was his responsibility to report for the examinations and 
to cooperate in the development of his case, and that 
consequences of failure to report for VA examination without good 
cause may include denial of the claim.  A July 2009 letter 
informed the Veteran that he would be scheduled for a VA 
examination at the nearest VA medical facility.  He was advised 
that when a claimaint, without good cause, failed to report for 
an examination or reexamination, the claim shall be based on the 
evidence of record.  He was further informed that without the 
examination, his claim may be denied.  Additionally, he was 
advised that if he couldn't report for the examination as 
scheduled, he should contact the medical facility and arrange a 
more convenient place or time.  Nevertheless, he did not report 
for the September 2009 VA examinations and did not notify the 
medical facility about rescheduling or provide reason for such 
nonattendance.  Therefore, in accordance with VA regulation, no 
further VA examination is warranted, and this claim technically 
should be summarily denied.  See 38 C.F.R. § 3.655(b).  However, 
since the Veteran has attended VA examinations in the past, there 
is sufficient evidence to rate his lumbar disc disease, post 
operative dislocation of the left shoulder, left knee injury, and 
entitlement to TDIU.  These prior VA examinations were fully 
adequate for the purposes of adjudication as they were conducted 
by qualified healthcare providers based upon interviews with the 
Veteran and clinical findings.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Based on the foregoing, the Board finds that 
the directives from the May 2009 remand have been substantially 
completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are based 
on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following 
analysis in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss.  DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such as 
during prolonged use. Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 
4.59.

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, 
states that the evaluation of the same disability under various 
diagnoses is to avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation. Id.  Both the use 
of manifestations not resulting from service- connected disease 
or injury in establishing the service-connected evaluation, and 
the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.

Where there is separate and distinct symptomatology of a single 
condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping with 
symptomatology of another condition, it may not receive a 
separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 
6 Vet. App. 259 (1994).  The Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical history, 
his current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Lumbar Disc Disease

The Veteran's service-connected lumbar disc disease is evaluated 
as 20 percent disabling, under the pertinent provisions for 
evaluating disease and injuries of the spine.  He contends that 
his spine disability presents a greater degree of impairment, 
including as due to the impact the disability has on his ability 
to work. 

Effective from September 26, 2003, disabilities of the spine are 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine (for Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes).

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine. 38 C.F.R. § 4.71a (2010).

Notes appended to the rating formula for diseases and injuries of 
the spine specify that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.   Id., Note (2).  Provided, 
however, that, in exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion generally recognized by VA.  
Id.,  Note (3).  Further, the term "combined range of motion" 
refers to "the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by VA, 
are the maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to be 
rounded to the nearest five degrees.  Id., Notes (2) and (4).  
Note (5) provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments are 
to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.
Spine conditions rated under Code 5243, for intervertebral disc 
syndrome, may be rated alternatively based on incapacitating 
episodes.  The criteria provide for a 10 percent rating where 
intervertebral disc syndrome is manifested with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent rating 
was warranted where incapacitating episodes have a total duration 
of at least two weeks but less than four weeks during the past 12 
months. "Incapacitating episodes" was defined in Note (1) as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) also allowed the Veteran to 
be rated separately for musculoskeletal and neurological 
manifestations under appropriate Codes if it would result in a 
higher combined evaluation for the disability.

Based on these criteria, the evidence establishes that the 
Veteran's service-connected lumbar disc disease picture does not 
more nearly approximate the criteria for a higher evaluation.

The Board generally notes that relevant VA treatment records 
dated from 2004 to 2010 showed continued treatment for low back 
pain.  A May 2009 MRI revealed a lumbar para-vertebral abscess 
that required IV antibiotics and multilevel degenerative 
findings.  Subsequent treatment records noted wound care.  A 
September 2009 record noted that the Veteran was treated for a 
paraspinal abscess/MRSA wound.  In July 2010, he was seen for 
complaints of low back pain and denied bowel or bladder problems.  
In August 2010, he was seen for complaints of pain in the lower 
back described as sharp/dull/twisting that radiated down his left 
thigh that was aggravated by any sudden turning movement and 
alleviated only by "drugs" or sitting back.  

In conjunction with the current appeal, the Veteran underwent a 
VA spine examination in on April 2005 that noted that the claims 
file was not reviewed.  The Veteran reported that he received 
epidural injections into his spine last year.  He indicated that 
he had a hard time with his activities of daily living such as 
cleaning and wiping himself due to the inability to flex forward.  
He reported that he had flare-ups once a week.  Physical 
examination was negative for tenderness to palpation along the 
thoracolumbar spine.  Range of motion studies revealed that 
forward flexion was from 0 to 70 degrees, extension from 0 to 20 
degrees, right lateral flexion from 0 to 20 degrees, left lateral 
flexion from 0 to 30 degrees, right rotation from 0 to 20 
degrees, and left rotation from 0 to 30 degrees.  November 2003 
X-ray and August 2004 MRI results were reviewed.  The impression 
was significant degenerative arthritis with diffuse disc disease 
of the lumbar spine.  The examiner noted that the Veteran had 
excessive fatigability with use and the inability to ambulate 
long distances.  There was no incoordination or painful motion.  
He had approximately 25 degrees loss of functional range of 
motion with repetitive exercise in this area.  

In September and November 2009 VA examiners noted that the claims 
file as well as the medical records were reviewed and opined that 
it was less likely as not that the Veteran's left para-vertebral 
abscess was due to the his service connected lumbar disc disease 
because a review of CPRS notes (or VA treatment records) 
indicated that the abscess was an infectious process caused by 
MRSA.  The Veteran's condition was described as "discitis" that 
indicated an acute infectious/inflammatory process related to the 
abscess that was well documented in CPRS by a physician.  The 
examiners added that the Veteran's stay in the nursing home from 
May 2009 to September 2009 was for wound care and I/V antibiotics 
post surgery for the abscess and not for his service-related back 
condition.   

The Board notes that the Veteran did not report for an 
examination scheduled in September 2009 to assess the severity of 
his lumbar disc disease.  

Based on the foregoing, the Board concludes that an evaluation in 
excess of 20 percent for the Veteran's lumbar disc disease, under 
any of the applicable diagnostic criteria, is not warranted.  In 
order to warrant an evaluation in excess of 20 percent, the 
Veteran must be diagnosed with intervertebral disc syndrome that 
is productive of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the past 12 
months; or his disability must be productive of forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  In this case, the 
Board acknowledges that the Veteran was treated for exacerbations 
of low back pain, however, the medical evidence did not show, nor 
did the Veteran allege, that he had any incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months that would warrant a higher 40 
percent rating.  There also was no indication that he was 
prescribed bedrest by a physician due to his service-connected 
lumbar disc disease.  Therefore, assigning a rating in excess of 
20 percent on the basis of incapacitating episodes is not 
indicated.  Also, as ankylosis was not shown and the Veteran's 
forward flexion was reported as 70 degrees with an approximate 25 
degrees loss of functional range of motion with repetitive 
exercise, a rating in excess of 20 percent is not warranted under 
the General Rating Formula.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
Veteran has any functional loss beyond what he is presently being 
compensated for in the 20 percent rating.  38 C.F.R. §§ 4.40, 
4.45, Deluca, supra.

To the extent that the Veteran's lumbar disc disease has 
neurological manifestations, the Board notes that the Veteran is 
already in receipt of a separate 10 percent rating for left lower 
extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8599-8521.  This is a separately rated disability that is 
not on appeal at this time.

Overall, the evidence does not support an evaluation in excess of 
20 percent for lumbar disc disease at any point throughout the 
appeal period, and the claim for that benefit must be denied.  38 
C.F.R. §§ 4.3, 4.7; see also Hart, supra.  The currently assigned 
20 percent evaluation represents the impairment of earning 
capacity attributable to the service-connected lumbar disc 
disease.  See 38 C.F.R. §§ 4.1, 4.10 (2010).

B.  Post Operative Dislocation, Left Shoulder

The Veteran contends that his post operative dislocation of the 
left shoulder presents a greater degree of impairment than the 
currently assigned 20 percent disability evaluation, including as 
due to the impact the disability has on his ability to work.  It 
is noted that the left shoulder represents the Veteran's minor 
extremity, and therefore only the diagnostic criteria pertinent 
to the minor arm will be discussed in the analysis that follows. 

The Veteran's service-connected left shoulder disorder is 
currently rated under Codes 5010-5201.  In this regard, the Board 
notes that hyphenated Codes are used when a rating under one Code 
requires use of an additional Code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2010).  Code 5010 
pertains to traumatic arthritis and Code 5201 pertains to 
limitation of motion of the arm.  38 C.F.R. § 4.71a, Codes 5010 
and 5201 (2010).  

The rating schedule provides that arthritis due to trauma, 
substantiated by X-ray findings, should be rated under the 
criteria for degenerative arthritis.  38 C.F.R. § 4.71a, Codes 
5010 (Arthritis Due to Trauma), 5003 (Degenerative Arthritis).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
Codes for the specific joint or joints involved.  A rating of 20 
percent is available when there is arthritis in more than one 
major joint or 2 or more groups of minor joints with occasional 
incapacitating exacerbations.  Code 5003, 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5201, when limitation of motion of the arm 
is midway between the side and shoulder level, a 20 percent 
rating is assigned for the minor arm.  When limitation of motion 
of the arm is to 25 degrees from the side, then a 30 percent 
rating is assigned for the minor arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The Board generally notes that relevant VA treatment records 
dated from 2004 to 2010 showed continued treatment for left 
shoulder pain.  A September 2006 X-ray report noted that the 
Veteran had full range of motion with no trauma of the left 
shoulder.  The impression was chronic calcific tendinitis, 
unchanged since 2005.  An October 2007 X-ray report found 
postoperative changes with calcific tendinitis.  No change since 
the previous examination.  

In conjunction with the current appeal, the Veteran underwent a 
VA joint examination in on April 2005 that noted that the claims 
file was not reviewed and the Veteran was right-hand dominant.  
The Veteran reported that flare-ups of his left shoulder occurred 
two times per week.  Physical examination showed no evidence of 
infection or effusion.  Range of motion studies revealed that 
forward flexion was from 0 to 120 degrees, abduction was from 0 
to 120 degrees, internal rotation was from 0 to 80 degrees, and 
external rotation was from 0 to 120 degrees.  There was no pain 
noted over the acromioclavicular or sternoclavicula joints to the 
left shoulder.  O'Brien's, Neer's, and Hawkin's testing were all 
negative.  His neurovascular status was intact.  All compartments 
were soft.  After X-rays, the impression was significant 
arthritis of the left shoulder with rotator cuff calcific 
tendonitis.  The examiner commented that the Veteran did not have 
any significant weakened movement.  There was no excess 
fatigability with use.  There was incoordination and a 
significant decreased range of motion especially at external 
rotation.  There was painful motion beyond the arcs noted on 
examination.  The examiner added that there was a 20 degree loss 
of functional range of motion with repetitive exercise.   

The Board notes that the Veteran did not report for a September 
2009 VA examination to assess the severity of his post operative 
dislocation of his left shoulder.  

As to whether an evaluation in excess of 20 percent is warranted 
for the left shoulder disorder, the Board notes that at the time 
of the April 2005 VA examination, considering the 20 degree loss 
of functional range of motion with repetitive exercise, the 
Veteran's range of shoulder motion was limited to, at the most, 
midway between the side and shoulder level.  A subsequent 
September 2006 VA X-ray report noted that the Veteran had full 
range of motion of the left shoulder.  There have been no reports 
or findings that the Veteran's left shoulder range of motion has 
been limited to 25 degrees from the side.  As such, a rating in 
excess of 20 percent is therefore not warranted under Diagnostic 
Code 5201.

The Board has considered the DeLuca criteria previously 
discussed.  See DeLuca, supra.  However, findings of functional 
impairment due to DeLuca considerations have already been 
considered as part of the Veteran's currently assigned 20 percent 
rating.  There is no medical evidence of record indicating that 
the Veteran currently experiences painful motion, weakness, 
incoordination, or fatigability which causes additional 
limitation of motion beyond that contemplated by the assigned 
evaluation.  Accordingly, the Board finds that a higher rating 
under the DeLuca criteria for the same symptoms is not warranted.  
See 38 C.F.R. § 4.14.

The Board has also considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by Schafrath v. 
Derwinski¸ 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the disability at issue.  In this 
regard, it is noted that the Veteran does not have ankylosis of 
the scapulohumeral articulation (Diagnostic Code 5200), 
impairment of the humerus involving recurrent dislocation at the 
scapulohumeral joint, fibrous union, false flail joint, or flail 
shoulder (Diagnostic Code 5202), or impairment of the scapula or 
clavicle (Diagnostic Code 5203).  As such, a rating in excess of 
20 percent is not warranted at any point throughout the appeal 
period.  see also Hart, supra.  The currently assigned 20 percent 
evaluation represents the impairment of earning capacity 
attributable to the service-connected lumbar disc disease.  See 
38 C.F.R. §§ 4.1, 4.10 (2010).

C.  Left Knee Injury.

The Veteran essentially contends that he is entitled to a 
compensable rating for this service-connected left knee injury.  

Relevant VA treatment records dated from 2004 to 2010 showed that 
the Veteran was occasionally treated for left knee pain.  In 
August 2010, he denied left knee redness, swelling, warmth, 
locking or giving out.  He indicated that the knee was aggravated 
by walking.  An examination of the knee revealed full range of 
motion.  There was no grinding, erythema, edema, or point 
tenderness.  An X-ray revealed mild degenerative changes with a 
question of small effusion. 

On April 2005 VA examination, it was noted that the claims file 
was not reviewed.  The Veteran reported that flare-ups of his 
left knee occurred on a daily basis.  Physical examination 
revealed that there was no skin infection or evidence of 
effusion.  Range of motion was from 0 to 140 degrees.  He had 
mild patellofemoral crepitus; however, there was no mediolateral 
joint line pain.  The anterior and posterior cruciate ligaments 
were intact.  The varus and valgus stress test revealed that the 
collaterals were stable.  McMurray's and Apley's testing was 
negative.  After X-rays, the impression was left knee 
patellofemoral pain.  The examiner commented that the Veteran did 
not have any significant weakened movement.  There was no excess 
fatigability with use.  There was no incoordination or painful 
motion.  He had a zero degree loss of functional range of motion 
with repetitive exercise.  

The Board notes that the Veteran did not report for an 
examination scheduled more recently (in September 2009) to assess 
the severity of his service-connected left knee injury.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010), arthritis, 
due to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2010), degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, the 
disability is to be rated as follows: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, 20 percent; 
with X- ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Code 5003.

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation.  A 10 percent 
evaluation is assigned for knee flexion limited to 45 degrees.  A 
20 percent evaluation is assigned for knee flexion limited to 30 
degrees.  Knee flexion limited to 15 degrees is assigned a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Under Diagnostic Code 5261, knee extension limited to 10 degrees 
is assigned a 10 percent evaluation.  A 20 percent evaluation is 
warranted for knee extension limited to 15 degrees.  A 30 percent 
evaluation is warranted for knee extension limited to 20 degrees.  
Knee extension limited to 30 degrees warrants a 40 percent 
evaluation.  A 50 percent evaluation is assigned for knee 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260. 

Knee impairment manifested by recurrent subluxation or lateral 
instability is ratable as 10 percent disabling where there is 
slight disability, 20 percent where there is moderate 
instability, and 30 percent where there is severe disability.  38 
C.F.R. § 4.71a, Code 5257.

Ankylosis, i.e., the fixation of the left knee is neither 
alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Code 5256 
does not apply.  Nor does 38 C.F.R. § 4.71a, Code 5262 in the 
absence of service connected tibia and fibula impairment.

VA's General Counsel has issued multiple opinions that are 
relevant to the rating of the Veteran's left knee injury.  The 
first indicates that a disability rated under Diagnostic Code 
5257 may be rated separately under Diagnostic Codes 5260, 
limitation of flexion of the knee, and 5261, limitation of 
extension of the knee.  See VAOGCPREC 23-97. VAOGCPREC 23-97 also 
found that when a claimant has arthritis and instability of the 
knee, multiple ratings may be assigned under diagnostic Codes 
5003 and 5257.  Here, however, instability has not been alleged 
or clinically shown.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998), it was found that, even if the Veteran did not have 
limitation of motion of the knee meeting the criteria for a 
noncompensable evaluation under Codes 5260 or 5261, a separate 
evaluation could be assigned if there was evidence of a full 
range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  However, the medical evidence here 
showed that there was no painful motion.  Another opinion states 
that separate disability ratings may be assigned under Diagnostic 
Code 5260 and Diagnostic Code 5261 for disability of the same 
joint without violating the provisions against pyramiding at 38 
C.F.R. § 4.14; VAOPGCPREC 9-04.

Normal range of knee motion is 140 degrees of flexion and zero 
degrees of extension. 38 C.F.R. § 4.71, Plate II.

Upon consideration of all of the evidence of record, the Board 
finds that the Veteran's service-connected left knee injury does 
not warrant a compensable rating.  

The April 2005 VA examination showed full range of motion.  
Although crepitus was noted, the examiner specifically added that 
the Veteran did not have any significant weakened movement.  
There was no excess fatigability with use and no incoordination 
or painful motion.  He had zero degree loss of functional range 
of motion with repetitive exercise.  The collaterals were stable 
and after X-rays the impression was left knee patellofemoral 
pain.  The treatment records as well as the April 2005 VA 
examination report clearly did not demonstrate a left knee 
disorder that could reasonably be described as contemplating 
ankylosis, instability, dislocated or symptomatic removal of 
cartilage, limitation of either flexion or extension, impairment 
of the tibia and fibula, or genu recurvatum.  Therefore, the 
Board concludes that a compensable rating for the service-
connected left knee injury pursuant to Diagnostic Codes 5256, 
5257, 5258, 5259, 5260, 5261, 5262, and 5263 is not applicable.

The Board acknowledges that the Veteran had been diagnosed with 
degenerative changes in the left knee and that he has had 
complaints on left knee pain; however, there has been no 
objective evidence of limitation of motion, swelling, muscle 
spasm, or painful motion.  The April 2005 VA examination report 
showed a full range of motion and the examiner specifically noted 
that there was no painful motion.  Furthermore, in the absence of 
limitation of motion, there has been no X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups. Therefore a compensable (10 percent) rating for arthritis 
under Codes 5003 and 5010 is not warranted.  

The Board notes that consideration has been given to the 
potential application of the various provisions of 38 C.F.R.  
Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Such consideration, however, does not lead to a 
finding to warrant the assignment of a compensable rating.  Thus, 
a review of the record fails to reveal any additional functional 
impairment associated with the Veteran's service- connected left 
knee injury so as to warrant application of alternate rating 
codes.  As such, based on these facts, a compensable rating for 
cannot be assigned at any point throughout the appeal period.  
Hart, supra.  

D.  Extraschedular Considerations

The Board has also considered whether a higher rating is 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected lumbar disc disease, post operative dislocation of the 
left shoulder, and left knee injury reasonably describe the 
Veteran's disability level and symptomatology for the appeal 
period.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the above rating period is adequate, and no 
referral for an extraschedular evaluation is required.  Thun v. 
Shinseki, F.3d 1366 (Fed. Cir. 2009).

E.  TDIU

It is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  A 
total disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where it 
is found that the disabled person is unable to secure or follow 
substantially gainful occupation as a result of a service-
connected disability ratable at 60 percent or more or as a result 
of two or more disabilities, providing at least one disability is 
ratable at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may 
be given to the veteran's level of education, special training, 
and previous work experience in the process of arriving at a 
conclusion, but not to his or her age or to the impairment caused 
by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for lumbar disc disease, 
evaluated as 20 percent disabling; post operative dislocation of 
the left shoulder, evaluated as 20 percent disabling; left S-1 
radiculopathy, evaluated as 10 percent disabling; and left knee 
injury, evaluated as noncompensable.  Consequently, his combined 
rating is 40 percent.  See 38 C.F.R. § 4.25.  As such, he does 
not warrant consideration of a TDIU on a schedular basis.  
Nevertheless, his claim must be denied as the record does not 
reflect the Veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.

The Board does not dispute that the Veteran's service- connected 
disabilities do result in some occupational impairment.  However, 
based on thorough review of the record, the Board is of the 
opinion that such impairment has been adequately compensation by 
the current schedular rating.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability."  See also Van 
Hoose, 4 Vet. App. at 363 (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).

The Board also acknowledges that the Veteran is currently 
unemployed.  However, the Court has held that the sole fact that 
a claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by his or her employment, not 
whether the veteran can find employment. Id.  The Board can only 
speculate as to whether the VA examination scheduled in September 
2009 would have supported assignment of a TDIU in this case, but 
the fact remains the Veteran failed to report for such an 
examination.  Consequently, there is simply nothing in the record 
which supports a conclusion that the criteria for assignment of a 
TDIU are met in this case.

For the reasons stated above, the Veteran's claim of entitlement 
to a TDIU due to service-connected disabilities must be denied.


ORDER

A rating in excess of 20 percent for lumbar disc disease is 
denied.

A rating in excess of 20 percent for post operative dislocation 
of the left shoulder is denied.

A compensable rating for left knee injury is denied.

Entitlement to TDIU is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


